DETAILED ACTION

This office action is in response to Remarks and Amendments filed September 24, 2021 in regards to a 371 application filed January 9, 2020 claiming priority to PCT/JP2018/023109 filed June 18, 2018 and to foreign application JP2017-146827 filed July 28, 2017.  Claims 1 and 9 have been amended.  Claims 1-10 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated September 24, 2021 as follows: 
In regards to claim 1, line 8, change “… satisfies Z ≥ 0.5X “ to -… satisfies Z ≥ 0.5X, or - .  
   
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Shimozawa et al. (WO2015/119040 A1).   
Shimozawa et al.
emulsion polymerization of a monomer mixture comprising n-butyl acrylate; diethylene glycol dimethacrylate, a crosslinking agent wherein X is a polyalkylene glycol residue and each R1 is a CH3 group; and allyl methacrylate, a hydrophobic substance; to form an acrylate rubber latex; followed by
graft polymerization of a monomer mixture comprising styrene and acrylonitrile onto said acrylate rubber latex, resulting in the production of the graft copolymer. 
Shimozawa et al. disclose the acrylate rubber latex is characterized by a gel content of 94% and a volume average particle size of 0.18 µm (i.e., 180 nm). Shimozawa et al. disclose the rubbery polymer volume average particle size is in the range of 0.1 to 0.3 µm (i.e. 100 to 300 nm).  Shimozawa et al. disclose the amount of the hydrophobic substance is 98.8 parts butyl acrylate, 1 part allyl methacrylate, and 0.2 part diethylene glycol dimethacrylate.  Shimozawa et al. disclose the ratio of a gel swelling degree (α) of the rubbery polymer to the graft ratio (β) is represented by 0.4 ≤ α/β ≤ 2.0 and an average particle size of the aggregate particles of 0.25 – 0.75 µm.
However, Shimozawa et al. do not teach or fairly suggest the claimed rubbery polymer (A) comprising a unit of a crosslinking agent and a unit of a (meth)acrylate ester (a), wherein a volume-average particle size (X), a 10% frequency upper limit (Y) and a 10% frequency lower limit (Z) of the volume particle size satisfy the conditions (1) or (2) of the instant claim and the rubbery polymer (A) has a degree of swelling by acetone of 500% to 1200%.  Applicants demonstrate that if the gel swelling degree (α) of Shimozawa et al. was to meet the limitations of the instant claim of a degree of swelling of 500-1200%, then Shimozawa et al. would not satisfy the range of 0.4 ≤ α/β ≤ 2.0 which is a condition for the range of the preferable average particles size of the aggregated particles of 0.25 to 0.75 µm as described by Shimozawa et al..  Therefore, Shimozawa et al. does not inherently possess the characteristics of the instant claimed product. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763